Citation Nr: 1735234	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the March 2017 hearing, the Veteran testified regarding a potential worsening of his psychiatric disability since the last VA examination was conducted over 7 years ago in 2010.  He also presented argument, and medical articles in support, that his current rating does not encompass the symptoms of his schizophrenia, which is a component of or interrelated with his PTSD symptoms.  An updated VA examination must be afforded.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his service-connected PTSD in accordance with the applicable worksheet for rating psychiatric disorders.

To the extent possible, the examiner must distinguish the symptoms associated with the service-connected PTSD, from those related to any non-service connected psychiatric disorder, including schizophrenia.  If the symptomatology cannot be distinguished or is interrelated, the examiner must, in writing, so state.  The examiner must consider the medical articles submitted by the Veteran supporting that his schizophrenia is a component of, or interrelated with his PTSD.

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




